








































LAND COURT SYSTEM                                    
WHEN RECORDED MAIL TO


The Northwestern Mutual Life Ins. Co.                Hawaii
720 East Wisconsin Avenue ‑ Rm N16WC            Loan No. 337590
Milwaukee, WI 53202                        
Attn: Janet Szukalski


SPACE ABOVE THIS LINE FOR RECORDER'S USE


LOAN ASSUMPTION
and AMENDMENT TO LOAN DOCUMENTS


THIS LOAN ASSUMPTION and AMENDMENT TO LOAN DOCUMENTS (this "Assumption and
Amendment") is made as of the 17th day of September, 2013, by and between PHSC
HOLDINGS, LLC, a Delaware limited liability company ("PHSC"), whose address is:
c/o AEW, 601 S. Figueroa Street, Suite 2150, Los Angeles, CA 90017, APB PEARL
HIGHLANDS LLC, a Hawaii limited liability company and A & B PEARL HIGHLANDS LLC,
a Hawaii limited liability company (collectively, "Transferees" and/or
collectively as "Borrower"), whose address is: c/o A & B Properties, Inc., 822
Bishop Street, Honolulu, HI 96813, and THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation ("Northwestern" and/or "Lender"), whose address
is: 720 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, and



1

--------------------------------------------------------------------------------




WHEREAS, pursuant to that certain Application for Mortgage Loan dated August 8,
2006 from AEW/KPERS Acquisitions, LLC as Applicant on behalf of PHSC to
Northwestern, as accepted by that certain letter agreement dated August 15, 2006
issued by Northwestern (collectively, the "Commitment"), Northwestern made a
loan to PHSC (the "Loan") evidenced by that certain Promissory Note executed by
PHSC and dated August 24, 2006 (the "Note"). The Note is secured by a lien
against certain property in the City and County of Honolulu, State of Hawaii
(the "Property") described in a Mortgage and Security Agreement (the "Lien
Instrument") dated August 24, 2006, securing an indebtedness in the original
amount of Sixty-Two Million Seven Hundred Fifty Thousand Dollars
($62,750,000.00) executed by PHSC and recorded on September 18, 2006 as Document
No. 2006-170631 in the records of Honolulu County, Hawaii, and in that certain
Absolute Assignment of Leases and Rents (the "Absolute Assignment") dated as of
August 24, 2006 and recorded in said office on September 18, 2006 as Document
No. 2006-170632 (the Commitment, this Assumption and Amendment, the Note, the
Lien Instrument, and the Absolute Assignment are hereinafter referred to as the
"Loan Documents"); and


WHEREAS, in conjunction with the Loan, PHSC executed that certain Environmental
Indemnity Agreement (the "Indemnity Agreement") dated as of August 24, 2006; and


WHEREAS, Northwestern has been requested to consent to the sale of the Property
(the "Sale") from PHSC to the Transferees and the assumption of the Loan (the
"Assumption") by Transferees; and


WHEREAS, a condition precedent to the granting of Northwestern's consent to the
Sale and Assumption is that the Transferees enter into this Assumption and
Amendment whereby the Transferees assume all of the liabilities and obligations
of PHSC under the Loan Documents, whether arising or accruing prior to or after
the date of the Sale (the "Loan Obligations"); and


WHEREAS, as a further condition precedent to the granting of Northwestern's
consent to the Sale and Assumption is that Transferees and A & B Properties,
Inc., a Hawaii corporation ("Properties") enter into Northwestern's form of
Environmental Indemnity Agreement and Properties enter into Northwestern's form
of Guarantee of Recourse Obligations for the benefit of Lender; and


WHEREAS, PHSC and Transferees are entering into this Assumption and Amendment
for the purpose of satisfying the foregoing condition precedent to the granting
of Northwestern's consent to the Sale and Assumption.


NOW, THEREFORE, in consideration of the above and of the mutual agreements
herein contained, the undersigned parties agree to the following:



2

--------------------------------------------------------------------------------




1. Unless otherwise defined herein, capitalized words and terms used herein
shall have the meanings ascribed to them in the Loan Documents.


2. Northwestern hereby consents to the Sale and the Assumption and agrees that
the Sale will not constitute an Event of Default or cause an acceleration of the
debt evidenced by the Note.


3. All references contained in the Loan Documents to "Borrower" or "Mortgagor"
shall, as of the date hereof, refer to the Transferees. All references contained
in the Loan Documents to "KPERS" are hereby deleted.


4.    Northwestern hereby consents to the Sale as the "one‑time transfer of all
but not less than all of the Property" referenced in the provision of the Lien
Instrument entitled "Prohibition on Transfer/Limited Transfer Right".
Transferees shall have no further right under the "one-time transfer" provision
as set forth in the Lien Instrument.


5. Transferees hereby assume, ratify and confirm all of the Loan Obligations and
hereby promise to pay the Note according to its terms, and to perform and be
bound by each and all of the covenants, agreements and obligations contained in
the Note and the Lien Instrument, as though the Note and the Lien Instrument had
originally been made, executed and delivered by Transferees, except that the
reduction, if any, of the principal amount of the Note and the payment of
interest thereon as of the date of the Sale and Assumption shall be recognized.


6. Northwestern hereby releases PHSC from any and all obligations under the Loan
Documents and any other documents executed and/or delivered in connection with
the Loan, except the Indemnity Agreement (limited as provided in paragraph 7
below).


7. Northwestern hereby releases PHSC from all liability under the Indemnity
Agreement, except for Damages (as defined in the Indemnity Agreement) suffered
or incurred by any of the Indemnified Parties (as defined in the Indemnity
Agreement) as a result of any Environmental Activity or Condition (as defined in
the Indemnity Agreement) first occurring or arising on or before the date of the
Sale and Assumption.


8. PHSC, by its execution hereof, acknowledges that PHSC shall remain liable,
under the Indemnity Agreement for Damages resulting from any Environmental
Activity or Condition first occurring or arising on or before the date of the
Sale and Assumption for a period of two (2) years after the Sale (unless a claim
is pending).


9. The Note is hereby amended as follows:


(a) subsection (h) contained in the definition of Recourse Obligations is hereby
amended in its entirety as follows:



3

--------------------------------------------------------------------------------




"(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled "Prohibition on
Transfer"; and


(b) the following subsection (i) is hereby added to and made a part of the
definition entitled "Recourse Obligations" contained in the Note:


"(i) reasonable attorneys' fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) through (i)
above."


(c) the following paragraph contained on page six (6) of the Note is hereby
amended to read, in its entirety:


"Notwithstanding the foregoing, the personal liability of Borrower shall be
limited to the assets of Borrower as opposed to the assets of Borrower's
beneficial owners, except as otherwise provided in the Guarantee of Recourse
Obligations dated as of September 17, 2013 and the Environmental Indemnity
Agreement dated as of September 17, 2013. If Borrower is a partnership or
limited liability company, a negative capital account of any partner or member
in Borrower, as applicable, shall not be deemed an asset of Borrower. If such
proceeds are insufficient to pay the Indebtedness, Lender will never institute
any action, suit, claim or demand in law or in equity against the partners,
members or shareholders of Borrower for or on account of such deficiency."


10. The Lien Instrument is hereby amended as follows:


(a) the definition of Loan Documents on page 4 of the Lien Instrument is hereby
amended to read, in its entirety, as follows:


"Loan Documents" means this instrument, the Note, that certain Application for
Mortgage Loan dated August 8, 2006 from PHSC Holdings, LLC, a Delaware limited
liability company to Mortgagee, and that certain acceptance letter issued by
Mortgagee on August 15, 2006 (together, the "Commitment"), that certain Absolute
Assignment of Leases and Rents of even date herewith between PHSC Holdings, LLC,
a Delaware limited liability company and Mortgagee (the "Absolute Assignment"),
that certain Certification of Borrower of even date herewith, those certain
Limited Liability Company Supplements dated September 17, 2013 and any other
supplements and authorizations required by Mortgagee and any other agreement
entered into or document executed by Mortgagor and delivered to Mortgagee in
connection with the indebtedness evidenced by the Note,

4

--------------------------------------------------------------------------------




except for that certain Environmental Indemnity Agreement dated as of September
17, 2013 given by A & B Properties, Inc., a Hawaii corporation to Mortgagee (the
"Environmental Indemnity Agreement"), as any of the foregoing may be amended
from time to time."


(b) the definition of "Major Tenants" as defined in the provision of the Lien
Instrument entitled "Insurance" is hereby amended to read as follows:


"Major Tenants" means Sam's Club, Regal Cinemas, 24 Hour Fitness, Pier I
Imports, Price Busters, and Ross Dress for Less.


(c) all references in the Lien Instrument to the "CompUSA Lease" are hereby
deleted and replaced with the "24 Hour Fitness Lease". "24 Hour Fitness Lease"
means that certain lease dated November 18, 2008, as amended from time to time,
between Borrower, as successor landlord, and 24 Hour Fitness USA, Inc., a
California corporation, as tenant.


(d) the provision of the Lien Instrument entitled "Personal Property" is hereby
amended by deleting subsection (c) in its entirety and replacing it with the
following:


"(c)    Mortgagor is limited liability company organized under the laws of the
State of Hawaii. Until the Indebtedness is paid in full, Mortgagor (i) shall not
change its legal name without providing Mortgagee with thirty (30) days prior
written notice; (ii) shall not change its state of organization; and (iii) shall
preserve its existence and shall not, in one transaction or a series of
transactions, merge into or consolidate with any other entity."


(e) the provision of the Lien Instrument entitled "Partial Release" is hereby
deleted in its entirety.


(f) the provision of the Lien Instrument entitled "Prohibition on Transfer" is
hereby amended to read in its entirety the following .


Prohibition on Transfer. The present ownership and management of the Property is
a material consideration to Mortgagee in making the loan secured by this
instrument, and Mortgagor shall not (i) convey title to all or any part of the
Property, (ii) enter into any contract to convey (land contract/installment
sales contract/contract for deed) title to all or any part of the Property which
gives a purchaser possession of, or income from, the Property prior to a
transfer of title to all or any part of the Property ("Contract to Convey") or
(iii) cause or permit a Change in the Proportionate Ownership (as hereinafter
defined) of Mortgagor. Any such conveyance, entering into a Contract to Convey
or Change in the

5

--------------------------------------------------------------------------------




Proportionate Ownership of Mortgagor shall constitute a default under the terms
of this instrument.


"Change in the Proportionate Ownership" means in the case of a corporation, a
change in, or the existence of a lien on, the direct or indirect ownership of
the stock of Mortgagor; in the case of a trust, a change in the trustee, or a
change in, or the existence of a lien on, the direct or indirect ownership of
the beneficial interests of Mortgagor; in the case of a limited liability
company, a change in, or the existence of a lien on, the direct or indirect
ownership of the limited liability company interests of Mortgagor; in the case
of a partnership, a change in, or the existence of a lien on, the direct or
indirect ownership of the partnership interests of Mortgagor.


Any transfer with regards to Mortgagor's reverse IRC Section 1031 exchange shall
not constitute an Event of Default or be deemed to be a prohibited transfer
pursuant to this provision entitled "Prohibition on Transfer".


(g) the provision of the Lien Instrument entitled "Notices" is hereby amended to
read, in its entirety, as follows:


"Notices. Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Mortgagor by
certified mail or reputable courier service shall be addressed to Mortgagor:


Jan Cadena
A & B Properties, Inc.
822 Bishop Street
Honolulu, HI 96813
jcadena@abprop.com
808-525-8458
808-525-8460 fax




or such other address in the United States of America as Mortgagor shall
designate in a notice to Beneficiary given in the manner described herein. Any
notice sent to Beneficiary by certified mail or reputable courier service shall
be addressed to The Northwestern Mutual Life Insurance Company to the attention
of the Real Estate Investment Department at 720 East Wisconsin Avenue,
Milwaukee, WI 53202, or at such other addresses as Beneficiary shall designate
in a notice given in the manner described

6

--------------------------------------------------------------------------------




herein. Any notice given to Beneficiary shall refer to the Loan No. set forth
above. Any notice or demand hereunder shall be deemed given when received;
provided that any notice or demand which is rejected, the acceptance of delivery
of which is refused or which is incapable of being delivered during normal
business hours at the address specified herein or such other address designated
pursuant hereto shall be deemed received as of the date of attempted delivery."


(h) the provision of the Lien Instrument entitled "Nature and Succession of
Agreements" is hereby amended to read, in its entirety, as follows:


"Nature and Succession of Agreements. Each of the provisions, covenants and
agreements contained herein shall inure to the benefit of, and be binding on,
the heirs, executors, administrators, successors, grantees, and assigns of the
parties hereto, respectively, and the term "Mortgagee" shall include the owner
and holder of the Note. The liability of Mortgagor hereunder shall be joint and
several."
    
11. Except as set forth herein, the Note and the Lien Instrument shall remain in
full force and effect, unchanged and in all respects, ratified and confirmed.


12. Nothing herein contained shall affect the priority of the Lien Instrument
over other liens, charges, encumbrances or conveyances. In addition, except as
expressly provided herein, nothing herein contained shall release or change the
liability of any party who may now or hereafter be liable, primarily or
secondarily, under or on account of the Note.


13. All references in the Loan Documents (i) to the Lien Instrument shall mean
the Lien Instrument, as modified by this Assumption and Amendment, (ii) to the
Loan Documents shall mean the Loan Documents as described in this Assumption and
Amendment.


14. This Assumption and Amendment may be executed in any number of counterparts
and shall be binding upon all parties with the same force and effect as if all
parties had signed the same counterpart, and each signed counterpart shall
constitute an original of this Assumption and Amendment.




(remainder of page intentionally left blank; signatures follow)



7

--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, this Assumption and Amendment has been executed by the
undersigned as of the day and year first above written.




PHSC HOLDINGS, LLC, a Delaware limited
liability company


By:    KRE Holding, LLC,
a Delaware limited liability company,
its sole member
By:    /s/ Alec D. Burleigh        
Name: Alec D. Burleigh
Its: Authorized Signatory
















STATE OF     Massachusetts    )
)ss.
COUNTY OF Suffolk        )


The foregoing instrument was acknowledged before me this 11th day of September,
2013, by Alec D. Burleigh the Authorized Signatory of KRE Holding, LLC, a
Delaware limited liability company as the Sole Member of PHSC HOLDINGS, LLC, a
Delaware limited liability company and acknowledged the execution of the
foregoing instrument as the act and deed of said limited liability company.


My commission expires: 10/18/13
/s/ Linda M. Prisco    
Commonwealth of Massachusetts,
Notary Public













8

--------------------------------------------------------------------------------






(signatures continued on next page)
(signatures continued)




APB PEARL HIGHLANDS LLC,
a Hawaii limited liability company


By:    T.G. Super Exchange Corp.,
its Sole Manager and Sole Member


By:    /s/ Mae Nakagawa    
Name: Mae Nakagawa
Its: Assistant Vice President




By:    /s/ Danette Tamayoshi
Name: Danette Tamayoshi
Its: Assistant Secretary










(continued on next page)



9

--------------------------------------------------------------------------------




STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this 10th day of September, 2013, before me appeared MAE NAKAGAWA, to me
personally known, who, being by me duly sworn or affirmed did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.


Signature:    /s/ Pamela Simon    
Name:    Pamela Simon        
Notary Public, State of Hawaii


My commission expires:     9/13/2015


(Official Stamp or Seal)


NOTARY CERTIFICATION STATEMENT
Document Identification or Description:  Loan Assumption and Amendment to Loan
Documents


Doc. Date: September 17, 2013 or ¨ Undated at time of notarization.
No. of Pages: 15   Jurisdiction: First Circuit
   (in which notarial act is performed)
/s/ Pamela Simon September 10, 2013
Signature of Notary Date of Notarization and
                                           Certification Statement


Pamela Simon (Official Stamp or Seal)
Printed Name of Notary





(continued on next page)

10

--------------------------------------------------------------------------------




STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this 10th day of September, 2013, before me appeared DANETTE TAMAYOSHI, to me
personally known, who, being by me duly sworn or affirmed did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.


Signature:        /s/ Pamela Simon    
Name:    Pamela Simon        
Notary Public, State of Hawaii


My commission expires:     9/13/2015


(Official Stamp or Seal)


NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Loan Assumption and Amendment to Loan
Documents


Doc. Date: September 17, 2013 or ¨ Undated at time of notarization.
No. of Pages: 15  Jurisdiction: First Circuit
   (in which notarial act is performed)
/s/ Pamela Simon September 10, 2013     Signature of Notary Date of Notarization
and
Certification Statement


Pamela Simon (Official Stamp or Seal)
Printed Name of Notary









(signatures continued on next page)



11

--------------------------------------------------------------------------------




(signatures continued)




A & B PEARL HIGHLANDS LLC,
a Hawaii limited liability company


By:    T.G. Super Exchange Corp.,
its Sole Manager and Sole Member


By:    /s/ Mae Nakagawa    
Name: Mae Nakagawa
Its: Assistant Vice President




By:    /s/ Danette Tamayoshi
Name: Danette Tamayoshi
Its: Assistant Secretary







12

--------------------------------------------------------------------------------




STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this 10th day of September, 2013, before me appeared MAE NAKAGAWA, to me
personally known, who, being by me duly sworn or affirmed did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.


Signature:        /s/ Pamela Simon    
Name:    Pamela Simon        
Notary Public, State of Hawaii


My commission expires:     9/13/2015




(Official Stamp or Seal)


NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Loan Assumption and Amendment to Loan
Documents


Doc. Date: September 17, 2013 or ¨ Undated at time of notarization.
No. of Pages: 15  Jurisdiction: First Circuit
   (in which notarial act is performed)
/s/ Pamela Simon September 10, 2013     Signature of Notary Date of Notarization
and
Certification StatementPamela Simon (Official Stamp or Seal)
Printed Name of Notary





(continued on next page)

13

--------------------------------------------------------------------------------




STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this 10th day of September, 2013, before me appeared DANETTE TAMAYOSHI, to me
personally known, who, being by me duly sworn or affirmed did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.


Signature:        /s/ Pamela Simon    
Name:    Pamela Simon        
Notary Public, State of Hawaii


My commission expires:     9/13/2015




(Official Stamp or Seal)


NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Loan Assumption and Amendment to Loan
Documents


Doc. Date: September 17, 2013 or ¨ Undated at time of notarization.
No. of Pages: 15   Jurisdiction: First Circuit
   (in which notarial act is performed)
/s/ Pamela Simon September 10, 2013     Signature of Notary Date of Notarization
and
Certification Statement
Pamela Simon (Official Stamp or Seal)
Printed Name of Notary





(signatures continued on next page)



14

--------------------------------------------------------------------------------




(signatures continued)




THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation


By:
Northwestern Mutual Real Estate Investments, LLC, a Delaware limited liability
company, its wholly-owned affiliate and authorized representative



By:    /s/ Paul J. Hanson    
Name:     Paul J. Hanson
Its: Managing Director


Attest:     /s/ Mark Humphrey
(corporate seal)                Name:     Mark Humphrey
Its: Assistant Secretary










STATE OF WISCONSIN        )
)ss.
COUNTY OF MILWAUKEE    )


The foregoing instrument was acknowledged before me this 17th day of September,
2013, by Paul J. Hanson and Mark Humphrey, the Managing Director and Assistant
Secretary, respectively, of Northwestern Investment Management Company, LLC, on
behalf of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY and acknowledged the
execution of the foregoing instrument as the act and deed of said corporation.


My commission is Permanent
/s/ Jeffrey R. Ruidl    
Jeffrey R. Ruidl, Notary Public






This instrument was prepared by Marcia F. Drame, Attorney, for The Northwestern
Mutual Life Insurance Company, 720 East Wisconsin Avenue, Milwaukee, WI 53202.




ImanageDB:2522621.1

15